In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00229-CV
       ___________________________

    JAMES DUSTIN LOVETT, Appellant

                       V.

        ELIZABETH FARR, Appellee




    On Appeal from the 431st District Court
            Denton County, Texas
        Trial Court No. 18-11756-431


Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 26, 2019, and July 9, 2019, we notified appellant, in accordance with

rule of appellate procedure 42.3(c), that we would dismiss this appeal unless appellant

paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not done so.

See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: August 8, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2